In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Rader, J.), dated August 7, 1986, which denied its motion for summary judgment.
*699Ordered that the order is affirmed, with costs.
On the afternoon of June 28, 1982, the defendant’s bus allegedly struck a pothole filled with water. This caused the water to spray onto the plaintiff which caused her to fall to the ground, resulting in her injuries. The defendant contends that as a matter of law the risk of injury was unforeseeable.
It is the risk of' injury which must be a foreseeable consequence of the defendant’s actions (see, Danielenko v Kinney Rent A Car, 57 NY2d 198), not the manner in which the injury occurs (Derdiarian v Felix Contr. Corp., 51 NY2d 308). In this case varying inferences are possible and thus a question for the trier of fact is presented (see, Ventricelli v Kinney Sys. Rent A Car, 45 NY2d 950). Therefore, summary judgment was properly denied. Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.